Citation Nr: 0705223	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for major depression.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran indicated on his September 2004 VA Form 9 that he 
desired a hearing to be conducted by a Veteran's Law Judge at 
his local RO.  In December 2004, the veteran's representative 
withdrew the veteran's request for a hearing.  

In February 2007, the veteran's motion to advance this case 
on the docket due to financial hardship pursuant to 38 C.F.R. 
§ 20.900(c) (2006) was granted.

The issues of entitlement to service connection for 
depressive disorder and whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for schizophrenia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

The veteran does not currently have a low back disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in April 2003 and 
April 2004 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and being adjudicated by this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2004 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession. The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came prior to complete 
notification of the veteran's rights under the VCAA and it 
could be argued that notification was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim of entitlement to service connection for a low back 
disability has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the VCAA letters but was not 
informed of the types of evidence necessary to establish any 
disability rating and/or the effective date.  Despite the 
fact that the notification is inadequate, the Board finds 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a low back disability, any questions as to the 
timing of the notification concerning the effective date or 
applicable rating is rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA records 
have been obtained.  The veteran has been afforded an 
appropriate VA examination.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Additionally, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Entitlement to service connection for a low back disability.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The Board finds that service connection is not warranted for 
a low back disability as the competent evidence of record 
demonstrates the veteran does not currently have a low back 
disability.  

There are no complaints of, diagnosis of or treatment for 
back problems in the service medical records.  Clinical 
evaluation of the spine was normal at the time of the 
veteran's enlistment examination in June 1980 and also at the 
time of his exit examination in February 1981.  Furthermore, 
the veteran denied having or ever having had recurrent back 
pain on a Report of Medical History he completed in February 
1981 in conjunction with his exit examination.  

There is no competent evidence of record documenting the 
presence of a current back disability.  There are no post-
service clinical records.  The only post-service medical 
evidence of record is a report of a VA examination.  

At the time of a May 2003 VA examination, the veteran 
reported that he injured his back during active duty when he 
slipped and fell down a hill.  He was reportedly sore after 
that.  The examiner noted that the veteran did not really 
complain too much about his back.  The veteran reported that 
he could do heavy lifting and part of his part time 
employment consisted of unloading trucks.  He was not seeing 
a physician for any back problem at the time of the 
examination as he did not have health insurance.  There was 
no weakness, numbness or bowel or bladder complaints.  There 
was no erectile dysfunction.  The veteran did not require 
assistance in ambulation.  There was no unsteadiness or 
falls.  Physical examination revealed the back did not have 
any deformities.  The veteran could bend forward to 90 
degrees, extend back 30 degrees, right bend 30 degrees and 
leg bend 35 degrees, all without pain.  The assessment was 
normal lumbar examination.  The veteran did not want X-rays 
to be taken.  The only symptom of back problems noted in the 
examination report was a subjective complaint of pain.  

There must be a diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not generally 
grant service connection for pain alone, without an 
identified underlying basis for the symptom.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
dismissed in part and vacated in part on other grounds.  (The 
notable exception is 38 C.F.R. § 3.317, which permits, in 
some circumstances, service connection of signs or symptoms 
that are objective indications of chronic disability, even 
though such disability is due to undiagnosed illness.).  

Therefore, the only evidence of record which indicates that 
the veteran currently has a back disability which was 
incurred in or aggravated by his active duty service is the 
veteran's own allegations.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a low back disability is 
without probative value. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
low back disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a low back disability is not 
warranted.  The appeal is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
major depression.  

A March 1981 Physical Evaluation Board record indicates that 
the veteran was separated from active duty due to 
schizophreniform disorder which was found to have existed 
prior to active duty and was not aggravated by active duty.  

Associated with the claims file is a report of a May 2003 VA 
psychiatric examination.  The diagnosis from the examination 
was depressive disorder.  The examiner opined that the 
schizophreniform disorder diagnosed in February 1981 had 
"matured into a depressive disorder."  It is not apparent 
to the Board if the opinion included in the May 2003 VA 
examination indicates that the currently diagnosed depressive 
disorder was actually incurred in or aggravated by active 
duty as opposed to being linked to the schizophreniform 
disorder which may or may not be linked to the veteran's 
active duty service.  It is not apparent upon what basis the 
examiner found there was link between the currently existing 
depressive disorder and the schizophreniform disorder noted 
during active duty.  The examiner did not support his opinion 
with any clinical records or references to the evidence in 
the claims file.  A medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The only evidence in the examination 
report which indicates that the veteran's depression began 
during active duty is the veteran's own statement.  However, 
the service medical records which included psychiatric 
evaluation of the veteran by a Medical Board do not reference 
the presence of depression in any way.  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

There is also a question as to whether the veteran had a pre-
existing mental disorder which was aggravated by his active 
duty service.  The examiner who conducted the May 2003 VA 
examination did not solicit any information pertaining to 
pre-service psychiatric history from the veteran.  

The Board further notes that the service medical records 
reference the fact that requests had been made for copies of 
pre-service psychiatric hospitalization records of the 
veteran.  It does not appear that the copies were every 
received.  An attempt should also be made to obtain any 
outstanding service medical records.  

Also before the Board is the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for schizophrenia.  The 
veteran is attempting to reopen a claim subject to a prior 
final denial.  In the recent case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court gave specific guidance as to 
what was required of VA in terms of notice being provided to 
the veteran in cases involving attempts to reopen previously 
denied claims.  The Board finds that the veteran was not 
provided with any letter which complies with the requirements 
of the Kent case.  The Board finds that a remand is required 
for compliance with the duties to notify and assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service 
medical records through official channels 
including any reports of pre-service 
hospitalizations which were noted to have 
been requested during active duty.  

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the evidence 
and information necessary to reopen the 
claim of entitlement to service 
connection for schizophrenia, (i.e., 
describes what new and material evidence 
is under the current standard); and (2) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits.  This notice is outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any mental 
disorder found on examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
review pertinent documents in the 
veteran's claims file and include an 
annotation in the examination report 
indicating that he/she had reviewed the 
claims file.  If a mental disorder is 
diagnosed, the examiner must express an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the mental 
disorder had its onset during active 
service or was otherwise linked to the 
veteran's active service.  If the 
examiner finds that a current mental 
disorder is linked to the 
schizophreniform disorder noted during 
active duty, the examiner must provide an 
opinion as to whether the 
schizophreniform disorder and currently 
linked mental disorder were aggravated by 
the veteran's active duty service or was 
it the natural progression of the 
disability.  A complete rationale for all 
opinions should be  provided.  

4.  Review the claims file, to include 
the additional evidence, and determine if 
any of the benefits sought can be 
granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case considering all evidence 
received since the last supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


